DETAILED ACTION
This is an Office action based on application number 16/323,835 filed 7 February 2019, which is a national stage entry of PCT/US17/45930 filed 8 August 2017, which claims priority to US Provisional Application No. 62/376,760 filed 18 August 2016. Claims 1, 3, 6-14, 16-17, and 20-21 are pending.
Amendments to the claims, filed 27 May 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claim 11, made of record in the previous Office action, is withdrawn due to Applicant’s amendments in the response filed 27 May 2022.
The prior art rejection of the claims, made of record in the previous Office action, is withdrawn due to Applicant’s amendments in the response filed 27 May 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 9-10, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shanai (US Patent Application Publication No. US 2012/0255761 A1) in view of Effenberger et al. (US Patent No. 5,106,673) (Effenberger) and Saimoto et al. (US Patent Application Publication No. US 2005/0161774 A1) (Saimoto) as evidenced by Urairi et al. (US Patent Application Publication No. US 2007/0181543 A1) (Urairi).

Regarding instant claims 1 and 6, reference is made to FIG. 1 of Shanai 761, reproduced below:

    PNG
    media_image1.png
    189
    452
    media_image1.png
    Greyscale

	FIG. 1 of Shanai 761 illustrates an adhesive film comprising an insulating film <1>, an anchor coat layer <2>, and an adhesive layer <3>. The adhesive layer includes a copolyamide resin whose melting point is between 100ºC and 150ºC (paragraph [0049; 0060]).
	Shanai 761 further discloses that the insulation layer is composed of a polyimide resin (paragraph [0055]).
	Shanai 761 further discloses that the thickness of the of the insulating layer is not less than 9 µm and not more than 100 µm (paragraph [0056]) (0.009 mm to 0.1 mm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shanai 761 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer and having a specific melting point and density.
	However, Effenberger discloses a novel polyimide and fluoropolymer containing films for use in the preparation of laminated composites of improved adhesion and cohesion as insulation for wire and cable constructions which have outstanding chemical, thermal, physical, and mechanical properties, particularly improved resistance to arc tracking and cut-through (col. 1, lines 11-18). Effenberger discloses a multi-layer composite comprising at least one polyimide-containing film, a fluoropolymer film layer, and a fluoropolymer adhesive layer applied therebetween (Claims 1 and 2).
	Effenberger discloses that PTFE used in the invention should have a melting point of 268ºC (col. 6, lines 20-23).
	Further, Saimoto discloses a base film for an adhesive film having a melting point of at least 200ºC in order to prevent thermal deformation of base film (page 2, paragraph [0017]). Saimoto specifically discloses a polyimide layer having a melting point of 300ºC (pages 9-10, paragraph [0072]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, replace the polyimide insulating layer and polyamide anchoring layer of Shanai 761 with the film comprising a polyimide layer, fluoropolymer adhesive, and fluoropolymer film layer of Effenberger. The motivation for doing so would have been to produce an insulation for wire and cable constructions which have outstanding chemical, thermal, physical, and mechanical properties, particularly improved resistance to arc tracking and cut-through.
	Further, it would have been to select a specific polyimide having the melting point described by Saimoto to produce the insulation film of Shanai 761. The motivation for doing so would have been to prevent thermal deformation of the base film.
	As to the claimed “high density barrier having a density of at least 1 g/cm3”, Urairi provides evidence that a base material formed from polyimide has a relatively high density, particularly for to produce those materials having a density of 1.1 g/cm3 or more (paragraph [0041; 0107; 0109]).
	Therefore, it would have been obvious to combine Effenberger and Saimoto with Shanai 761 to obtain the invention as specified by the instant claims.

Regarding instant claim 3, the prior art combination is relied upon as described above. The limitation of the bonding performance temperature is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.
	Furthermore, the prior art combination encompasses an embodiment that is substantially identical to the claims (i.e., at least the same polyamide adhesive layer having the same melting point and polymer barrier layer having the same melting point), and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claimed structure (i.e., the same bonding performance temperature). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 9, FIG. 1 of Shanai 761 shows a cross-sectional view of the adhesive film which shows that the insulation film layer <1> to be rectangular, thus having a uniform cross-section as claimed. 

Regarding instant claim 10, by replacing insulating film <1> and anchor coat layer <2> of Shanai 761 with the multilayer laminate of Effenberger, an adhesive film comprising a polyamide adhesive layer directly in contact with a polymer barrier layer comprising a fluoropolymer is obtained.

Regarding instant claims 12 and 14, reference is made to FIG. 1 and FIG. 3 of Shanai 761, reproduced below:

    PNG
    media_image1.png
    189
    452
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    496
    media_image2.png
    Greyscale

	FIG 1 of Shanai 761 illustrates an adhesive film comprising an insulating film <1> and an adhesive layer <3>.
	The adhesive layer includes a copolyamide resin whose melting point is between 100 °C and 150 °C (page 2, paragraph [0049]; page. 3, paragraph [0060]).
	Shanai 761 further discloses that the insulation layer is composed of a polyimide resin (paragraph [0055]).
	FIG. 3 of Shanai 761 illustrates two adhesive films bonded together to form a flat cable having metal conductor elements <7> located between the adhesive films. The additional adhesive film inclusive of an insulation film layer and an adhesive layer is construed to read on at least the substrate layer comprising a film.
	Shanai 761 further discloses that the thickness of the of the insulating layer is not less than 9 µm and not more than 100 µm (paragraph [0056]) (0.009 mm to 0.1 mm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shanai 761 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer and having a specific melting point and density. Shanai 761, does not further disclose a substrate comprising a fluoropolymer.
	However, Effenberger discloses a novel polyimide and fluoropolymer containing films for use in the preparation of laminated composites of improved adhesion and cohesion as insulation for wire and cable constructions which have outstanding chemical, thermal, physical, and mechanical properties, particularly improved resistance to arc tracking and cut-through (col. 1, lines 11-18). Effenberger discloses a multi-layer composite comprising at least one polyimide-containing film, a fluoropolymer film layer, and a fluoropolymer adhesive layer applied therebetween (Claims 1 and 2).
	Effenberger discloses that PTFE used in the invention should have a melting point of 268ºC (col. 6, lines 20-23).
	Further, Saimoto discloses a base film for an adhesive film having a melting point of at least 200ºC in order to prevent thermal deformation of base film (page 2, paragraph [0017]). Saimoto specifically discloses a polyimide layer having a melting point of 300ºC (pages 9-10, paragraph [0072]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, replace the polyimide insulating layers and polyamide anchoring layers of Shanai 761 with films comprising a polyimide layer, fluoropolymer adhesive, and fluoropolymer film layer of Effenberger. The motivation for doing so would have been to produce an insulation for wire and cable constructions which have outstanding chemical, thermal, physical, and mechanical properties, particularly improved resistance to arc tracking and cut-through.
	Further, it would have been to select a specific polyimide having the melting point described by Saimoto to produce the insulation film of Shanai 761. The motivation for doing so would have been to prevent thermal deformation of the base film.
	As to the claimed “high density barrier having a density of at least 1 g/cm3”, Urairi provides evidence that a base material formed from polyimide has a relatively high density, particularly for to produce those materials having a density of 1.1 g/cm3 or more (paragraph [0041; 0107; 0109]).
	Therefore, it would have been obvious to combine Effenberger and Saimoto with Shanai 761 to obtain the invention as specified by the instant claims.

Regarding instant claim 13, the prior art combination is relied upon as described above. Although the prior art combination does not expressly specify that the Young’s modulus of the substrate layer and the adhesive film is greater than the Young’s modulus of the substrate layer alone, the addition of an adhesive film to the substrate film of Shanai 761 provides a thicker overall laminate and thus the combination is expected to have a greater Young’s modulus than the Young’s modulus of the substrate layer alone.

Regarding instant claims 16-17 and 20, reference is made to FIG. 1 of Shanai 761, reproduced below:

    PNG
    media_image1.png
    189
    452
    media_image1.png
    Greyscale

	FIG 1 of Shanai 761 illustrates an adhesive film comprising an insulating film <1> and an adhesive layer <3>.
	The adhesive layer includes a copolyamide resin whose melting point is between 100 °C and 150 °C (page 2, paragraph [0049]; page. 3, paragraph [0060]).
	Shanai 761 further discloses that the insulation layer is composed of a polyimide resin (paragraph [0055]).
	FIG. 3 of Shanai 761 illustrates two adhesive films bonded together to form a flat cable having metal conductor elements <7> located between the adhesive films. The additional adhesive film inclusive of an insulation film layer and an adhesive layer is construed to read on at least the substrate layer comprising a film.
	Shanai 761 further discloses that the thickness of the of the insulating layer is not less than 9 µm and not more than 100 µm (paragraph [0056]) (0.009 mm to 0.1 mm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shanai 761 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer and having a specific melting point and density. Shanai 761, does not further disclose a substrate comprising a fluoropolymer.
	However, Effenberger discloses a novel polyimide and fluoropolymer containing films for use in the preparation of laminated composites of improved adhesion and cohesion as insulation for wire and cable constructions which have outstanding chemical, thermal, physical, and mechanical properties, particularly improved resistance to arc tracking and cut-through (col. 1, lines 11-18). Effenberger discloses a multi-layer composite comprising at least one polyimide-containing film, a fluoropolymer film layer, and a fluoropolymer adhesive layer applied therebetween (Claims 1 and 2).
	Effenberger discloses that PTFE used in the invention should have a melting point of 268ºC (col. 6, lines 20-23).
	Further, Saimoto discloses a base film for an adhesive film having a melting point of at least 200ºC in order to prevent thermal deformation of base film (page 2, paragraph [0017]). Saimoto specifically discloses a polyimide layer having a melting point of 300ºC (pages 9-10, paragraph [0072]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, replace the polyimide insulating layers and polyamide anchoring layers of Shanai 761 with films comprising a polyimide layer, fluoropolymer adhesive, and fluoropolymer film layer of Effenberger. The motivation for doing so would have been to produce an insulation for wire and cable constructions which have outstanding chemical, thermal, physical, and mechanical properties, particularly improved resistance to arc tracking and cut-through.
	Further, it would have been to select a specific polyimide having the melting point described by Saimoto to produce the insulation film of Shanai 761. The motivation for doing so would have been to prevent thermal deformation of the base film.
	As to the claimed “high density barrier having a density of at least 1 g/cm3”, Urairi provides evidence that a base material formed from polyimide has a relatively high density, particularly for to produce those materials having a density of 1.1 g/cm3 or more (paragraph [0041; 0107; 0109]).
	The limitations of the boding performance temperature and heat resistance temperature are method limitations and do not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability itself, unless Applicant produces evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP §2113.
	Furthermore, the prior art combination encompasses an embodiment that is substantially identical to the claims (i.e., at least the same polyamide adhesive layer having the same melting point and polymer barrier layer having the same melting point), and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claimed structure (i.e., the same bonding performance temperature and heat resistance temperature). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Effenberger and Saimoto with Shanai 761 to obtain the invention as specified by the instant claims.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shanai 761 in view of Effenberger and Saimoto, as cited above, and further in view of Yoshitomi et al. (US Patent Application Publication No. US 2006/0134407 A1) (Yoshitomi).

Regarding instant claim 8, Shanai 761 in view of Effenberger and Saimoto discloses the adhesive film having a polymer barrier layer comprising a fluoropolymer as cited above, but does not disclose the Young’s modulus of the barrier layer.
	However, Yoshitomi discloses an adhesive sheet composed of a base material comprising a polyimide film (Claim 1). Yoshitomi further discloses a process for making a polyimide film, P-2, having a Young’s modulus of 10.4 GPa (pages 12-13, paragraphs [0128-133]; TABLE 1). Yoshitomi teaches that Young’s modulus is controlled to optimize the handling property and adhesive strength of the produced adhesive sheet (page 2, paragraph [0024]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control the Young’s modulus of the polymer barrier layer of Shanai 761 in view of Effenberger and Saimoto to have the Young’s modulus prescribed by Yoshitomi. The motivation for doing so would have been to optimize handling and adhesive strength.
	Therefore, it would have been obvious to combine Yoshitomi with Shanai 761 in view of Effenberger and Saimoto to obtain the invention as specified by the instant claims.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shanai 761 in view of Effenberger and Saimoto as applied to claim 1, above, and further in view of Ito et al. (US Patent No. 4,690,856) (Ito).

Regarding instant claim 11, Shanai 761 in view of Effenberger and Saimoto discloses the adhesive sheet comprising a polyamide adhesive layer as cited in the rejection of claim 1, above, but does not disclose a polyamide adhesive further comprising one of the components recited by the instant claim.
	However, Ito discloses a polyamide adhesive composition in which the characteristics of known polyamide adhesives are further improved and has sufficient bonding performance even without a primer treatment of the surface of an adherend (col. 1, line 67 to col. 2, line 4). Ito discloses that said polyamide adhesive composition comprises a polyamide component and a modified polyolefin (col. 2, lines 5-16).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the modified polyolefin of Ito into the polyamide adhesive of Shanai 761. The motivation for doing so would have been to improve on the adhesive characteristics of the polyamide adhesive and to impart sufficient boding force without the need of a primer treatment of an adherend.
	Therefore, it would have obvious to combine Ito with Shanai 761 in view of Effenberger and Saimoto to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s amendments and arguments, new grounds of rejection are presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/14/2022